Exhibit 10.7

 

LOGO [g783068g30o84.jpg]

October 2, 2013

Christopher Larsen

Dear Chris,

I am very pleased to offer you the position of Senior Vice President of Global
Sales based out of our Redwood Shores, CA office, reporting to me.

Your starting annual base salary will be $300,000 payable on a semi-monthly
basis. You are also eligible for employee benefits as specified in the employee
benefits information packet, which you will receive after you accept this offer.
In addition to this base salary you will be eligible to receive incentive
compensation. Your total annual targeted incentive compensation is $200,000
before taxes at 100% of your plan. Your incentive compensation will be based on
a combination of company and personal objectives.

Model N management will recommend to the Compensation Committee of our Board of
Directors that you be granted $1,000,000 ($1 Million) worth of Restricted Stock
Units (RSUs) of Model N, Inc. through our Equity Incentive Plan. RSUs vest over
a four-year period with 25% vesting on each annual anniversary of the 15th day
of the second month of the quarter of your start date. In addition, as an
employee of Model N, you will be eligible to participate in our Employee Stock
Purchase Program (ESPP). The ESPP offers employees the opportunity to purchase
Model N stock at a 15% discount using post-tax payroll deductions. Enrollment
into the program occurs twice a year in February and August.

As a Model N employee, you will be expected to sign and comply with an employee
proprietary information and invention agreement which requires, among other
provisions, confidentiality, the assignment of patent rights to any invention
made during your employment at Model N and non-disclosure of proprietary
information. While you render services to Model N, you also will not assist any
person or organization in competing with Model N, in preparing to compete with
Model N, or in hiring any employees of Model N.

This offer is subject to your submission of an I-9 form and satisfactory
documentation respecting your identification and right to work in the United
States no later than (3) days after your employment begins. The offer is also
contingent on satisfactory completion of reference checks and a background
check, which we will initiate with your permission after receiving your
acceptance.

As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Model N. We request that in the event of resignation,
you give the company two weeks’ notice. Similarly, Model N may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice. Furthermore, this mutual termination of employment supersedes
all our prior written and verbal communication with you and can only be modified
by written agreement signed by you and Model N.

We are currently forecasting your start date as October 18th 2013.

 

LOGO [g783068g06s11.jpg]



--------------------------------------------------------------------------------

To indicate your acceptance of this offer, please sign and date this letter and
return it to Model N. For your convenience, you may scan and email your signed
letter (both pages) to Shwetha Alampalli at salampalli@modeln.com, or fax the
letter back to Human Resources at (650) 610-4603.

I look forward to your favorable reply and to an exciting and productive working
relationship. Please let me know your thoughts as soon as possible.

 

Sincerely,     /s/ Zack Rinat     October 18th, 2013

Zack Rinat

Chief Executive Officer

Model N, Inc.

    Proposed Start Date /s/ Christopher Larsen     10/2/2013

Accepted

    Date